       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 1 of 7



 1   WO
 2
 3                     IN THE UNITED STATES DISTRICT COURT
 4                              FOR THE DISTRICT OF ARIZONA
 5
 6   Karen Malherek,                                 No. CV-18-00409-TUC-CKJ
 7                 Plaintiff,                        ORDER
 8   v.
 9   Commissioner of Social Security
     Administration,
10
                   Defendant.
11
12
13         Presently before the Court is Plaintiff’s Motion for Reconsideration (Doc. 21). For
14   the following reasons, Plaintiff’s Motion is DENIED, and this case remains CLOSED.
15                                 PROCEDURAL HISTORY
16         On August 16, 2018, Plaintiff filed a complaint appealing the administrative
17   decision of the Commissioner of Social Security Administration which denied her claim of
18   disability benefits. (Doc. 1) On November 9, 2018, the Commissioner filed her answer
19   and a copy of the administrative record. (Doc. 11, 12) On June 5, 2019, after briefing by
20   the parties, Magistrate Judge Thomas Ferraro issued his Report and Recommendation
21   (“R&R”) (Doc. 16). In his R&R, Magistrate Judge Ferraro recommended that the Court
22   affirm the decision of the Administrative Law Judge (“ALJ”) and deny Plaintiff’s appeal.
23   Id. On June 19, 2019, Plaintiff filed her objections to the R&R outlining five arguments
24   why the Court should reject the Magistrate Judge’s recommendation. (Doc. 17) On
25   September 26, 2019, after analyzing Plaintiff’s objections to the R&R, the Court adopted
26   the recommendations of Magistrate Judge Ferraro and denied Plaintiff’s claims. (Doc. 19)
27   On October 24, 2019, Plaintiff filed her Motion for Reconsideration and memorandum in
28   support thereof. (Doc. 21, 22) This Order follows.
       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 2 of 7



 1                                     LEGAL STANDARD
 2          “Although [Federal Rule of Civil Procedure] 59(e) permits a district court to
 3   reconsider and amend a previous order, the rule offers an extraordinary remedy, to be used
 4   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters.,
 5   Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal quotation marks and
 6   citation omitted). “A motion for reconsideration under Rule 59(e) ‘should not be granted,
 7   absent highly unusual circumstances, unless the district court is presented with newly
 8   discovered evidence, committed clear error, or if there is an intervening change in the
 9   controlling law.’ ” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999)
10   (emphasis added) (citing Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263
11   (9th Cir. 1993)). “Courts have generally not defined what constitutes ‘clear error’ under
12   Rule 59(e).” Piper v. U.S. Dep’t of Justice, 312 F. Supp. 2d 17, 21 (D.D.C. 2004) (internal
13   citation omitted). “Given that lack of definition . . . courts routinely look to the ‘clearly
14   erroneous’ standard invoked in the context of the law of the case doctrine.” Teamsters
15   Local 617 Pension and Welfare Funds v. Apollo Grp., Inc., 282 F.R.D. 216, 231 (D. Ariz.
16   2012). “To be clearly erroneous, a decision must strike [a court] as more than just maybe
17   or probably wrong; it must be dead wrong.” Hopwood v. Texas, 236 F.3d 256, 272-73
18   (5th Cir. 2000).
19          Additionally, “[a] motion for reconsideration may not be used to raise arguments or
20   present evidence for the first time when they could reasonably have been raised earlier in
21   the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873,
22   880 (9th Cir. 2009) (internal quotation marks and citation omitted). “[A] party raising
23   arguments or presenting evidence for the first time when they could reasonably have been
24   raised earlier in the litigation raises the concern that it has abused Rule 59(e).” Teamsters
25   Local 617, 282 F.R.D. at 220. “Ultimately, a party seeking reconsideration must show
26   more than a disagreement with the Court’s decision, and recapitulation of the cases and
27   arguments considered by the court before rendering its original decision fails to carry the
28   moving party’s burden.” Cachil Dehe Band of Wintun Indians v. California, 649


                                                 -2-
       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 3 of 7



 1   F. Supp. 2d 1063, 1070 (E.D. Cal. 2009) (internal quotation marks and citation omitted).
 2          As it relates to motions for reconsideration, the Local Rules of this District also offer
 3   guidance. They instruct:
 4
                   (1) Form and Content of Motion. The Court will ordinarily
 5                 deny a motion for reconsideration of an Order absent a showing
                   of manifest error or a showing of new facts or legal authority
 6
                   that could not have been brought to its attention earlier with
 7                 reasonable diligence. Any such motion shall point out with
                   specificity the matters that the movant believes were
 8                 overlooked or misapprehended by the Court, any new matters
 9                 being brought to the Court’s attention for the first time and the
                   reasons they were not presented earlier, and any specific
10                 modifications being sought in the Court’s Order. No motion for
11                 reconsideration of an Order may repeat any oral or written
                   argument made by the movant in support of or in opposition to
12                 the motion that resulted in the Order. Failure to comply with
13                 this subsection may be grounds for denial of the motion.

14                 (2) Procedure. No response to a motion for reconsideration and
15                 no reply to the response may be filed unless ordered by the
                   Court, but no motion for reconsideration may be granted unless
16                 the Court provides an opportunity for response. Absent good
17                 cause shown, any motion for reconsideration shall be filed no
                   later than fourteen (14) days after the date of the filing of the
18                 Order that is the subject of the motion.
19
     LRCiv 7.2(g) (emphasis added).
20
                                              ANALYSIS
21
            In Plaintiff’s Motion for Reconsideration, she raises two arguments for this Court
22
     to consider: (i) the Court erred when it held that a mental impairment that is not “severe”
23
     cannot impact a claimant’s ability to perform “semi-skilled” work; and (ii) the Court erred
24
     when it held that a claimant’s mild mental limitations need not be included in an ALJ’s
25
     RFC assessment when at issue is the claimant’s ability to perform work more demanding
26
     than “unskilled” work. (Doc. 22)
27
            I.     Plaintiff’s Motion is Untimely
28
            As a preliminary matter, the Court notes that Plaintiff’s Motion is untimely and

                                                  -3-
       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 4 of 7



 1   procedurally barred from review. See Cunningham v. Weston, 180 F. App’x 644, 647
 2   (9th Cir. 2006) (affirming district court denial of motion for reconsideration for failing to
 3   adhere to local rule filing deadline). The Court issued its order adopting Magistrate Judge
 4   Ferraro’s R&R on September 26, 2019. (Doc. 19) Plaintiff filed her Motion for
 5   Reconsideration and corresponding memorandum of law twenty-eight days later, on
 6   October 24, 2019.      (Doc. 21, 22)      The Local Rules dictate that “any motion for
 7   reconsideration shall be filed no later than fourteen (14) days after the date of the filing of
 8   the Order that is the subject of the motion.” LRCiv. 7.2(g). That said, Plaintiff’s motion
 9   is 13 days overdue. Accordingly, her Motion is DENIED.
10          II.    Plaintiff Presents Duplicative Arguments
11          Notwithstanding the untimeliness of Plaintiff’s Motion, the Court also finds
12   Plaintiff’s argument that the Court erred in holding that Plaintiff’s mental limitations need
13   not be included in an RFC assessment when her ability to perform work more demanding
14   than unskilled work was at issue is duplicative. Conspicuously, Plaintiff made the identical
15   argument in her objection to the R&R. She stated:
16
                   The Magistrate Judge recommended holding that the ALJ
17                 reasonably found [Plaintiff’s] mild mental limitations . . . no
                   longer existed when the ALJ determined [Plaintiff’s] residual
18
                   functional capacity between steps three and four of the
19                 sequential evaluation . . . The Magistrate Judge recommended
                   that the Court rely on the ALJ’s assertion that she considered
20                 [Plaintiff’s] severe and non-severe impairments in
21                 combination. That assertion is not rational explanation for the
                   disappearance of [Plaintiff’s] mild mental limitations when her
22                 residual functional capacity was determined. The Court should
23                 reject Magistrate Judge’s recommendation to hold that
                   recognized mild mental limitations need not be accounted for
24                 in an ALJ’s residual functional capacity assessment when at
25                 issue is semi-skilled work.

26
     (Doc. 17 at 9) (internal citations omitted).
27
            In its Order adopting the R&R, the Court observed:
28


                                                    -4-
       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 5 of 7



 1                 Plaintiff’s argument is solely predicated upon the fact that the
 2                 ALJ did not specifically mention her mild mental limitation
                   when determining her RFC. However, the ALJ explicitly stated
 3                 that all the Plaintiff’s impairments were considered when
                   determining her RFC. The ALJ did not err by electing not to
 4
                   devote a specific section to discuss Plaintiff’s mild mental
 5                 impairment in her RFC. An ALJ is required only to discuss and
                   evaluate the evidence that supports his or her conclusion; it
 6
                   does not specify that the ALJ must do so under [a specific]
 7                 heading.
 8
     (Doc. 19 at 7) (emphasis added) (internal quotation marks and citations omitted).
 9
     Accordingly, the Court will not entertain—for the second time—Plaintiff’s argument that
10
     the ALJ failed to account for Plaintiff’s mental limitations in her RFC assessment, and the
11
     duplicative claim is DENIED.
12
            III.   Plaintiff Misstates the Court’s Conclusion
13
            The Court finds that Plaintiff’s assertion that “[t]he Court clearly erred when it held
14
     that a mental impairment that is not ‘severe’ at step two of the sequential evaluation cannot
15
     impact a claimant’s ability to perform ‘semi-skilled’ work,” is misguided, at best. In the
16
     Court’s September 26, 2019 Order, it observed:
17
18                 [E]ven if the ALJ had neglected to include Plaintiff’s mild
                   mental limitation in her RFC analysis, that error would be
19                 harmless. Plaintiff’s argument is only that the ALJ did not
20                 discuss her mild mental limitation, not that her mild mental
                   limitation would prevent her from performing work as a
21                 medical records clerk or receptionist. Plaintiff lodged no
22                 objection to the ALJ’s determination of her depression as “non-
                   severe.” A non-severe limitation by its very definition has
23                 nothing “more than a minimal limitation” on Plaintiff’s ability
24                 to do basic work activities. Furthermore, a mild mental
                   limitation can present no significant interference with the
25                 ability to perform basic work-related activities. Ultimately, any
                   error that does not affect the ALJ’s conclusion is harmless.
26
27
     (Doc. 19 at 7-8) (emphasis added) (internal quotation marks and citations omitted).
28
            Plaintiff attempts to refute the Court’s conclusion by arguing (sans supporting


                                                 -5-
       Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 6 of 7



 1   caselaw), “the fact that [Plaintiff] does not have a ‘severe’ mental impairment . . . does not
 2   mean that her mental impairment . . . cannot diminish her ability to perform more
 3   demanding ‘semi-skilled’ work.” (Doc. 22 at 7) In essence, Plaintiff argues that a non-
 4   severe mental impairment can affect and/or diminish her ability to perform semi-skilled
 5   labor. The Court does not disagree with this assertion; and its observation that “[a] non-
 6   severe [mental] limitation . . . has nothing more than a minimal limitation on Plaintiff’s
 7   ability to do basic work activities,” (Doc. 19 at 7) does not contradict Plaintiff’s claim that
 8   her mental limitations affect her ability to perform semi-skilled labor.
 9          Magistrate Judge Ferraro and the Court correctly noted that the ALJ considered
10   Plaintiff’s mental limitations when assessing her RFC. (Doc. 16 at 11-12; Doc. 19 at 7)
11   Moreover, not only did Plaintiff fail to object to the ALJ’s determination that her mental
12   limitations were “non-severe,” she even went so far as to testify that “I don’t think the
13   depression [prevented] me from working in 2012 . . . . It was just the pain and that it makes
14   me very unreliable[,]” at her administrative hearing (Doc. 12-3 at 72-73). Plaintiff fails to
15   provide any substantive caselaw or argument that indicates that an ALJ must disregard
16   Plaintiff’s direct testimony during her disability hearing. In his R&R, Magistrate Judge
17   Ferraro reiterated:
18
19                 The ALJ is responsible for determining credibility, resolving
                   conflicts in medical testimony, and for resolving
20                 ambiguities . . . The court may overturn the decision to deny
                   benefits only when the ALJ’s findings are based on legal error
21
                   or are not supported by substantial evidence in the record as a
22                 whole.
23
     (Doc. 16 at 5) (internal quotation marks and citations omitted).
24
            The Court finds the ALJ correctly determined credibility, resolved conflicts in
25
     medical testimony and ambiguities, and supported his findings with substantial evidence
26
     found in the record as a whole. Plaintiff fails to demonstrate the Court’s legal analysis
27
     and/or conclusions were “clearly erroneous” or “dead wrong.” Accordingly, Plaintiff’s
28
     Motion for Reconsideration on this argument is DENIED, and this case remains CLOSED.

                                                  -6-
     Case 4:18-cv-00409-CKJ Document 23 Filed 07/07/20 Page 7 of 7



 1       IT IS ORDERED:
 2       1. Plaintiff’s Motion for Reconsideration (Doc. 21) is DENIED.
 3       2. This case remains CLOSED.
 4
 5
 6       Dated this 7th day of July, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -7-
